FILED
                            NOT FOR PUBLICATION                               MAY 10 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EMILIO J. BLEA,                                   No. 09-36129

              Petitioner - Appellant,             D.C. No. 3:07-cv-01540-BR

  v.
                                                  MEMORANDUM *
MARK NOOTH; SNAKE RIVER
CORRECTIONAL INSTITUTION,

              Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                              Submitted May 8, 2012 **
                                 Portland, Oregon

Before: TASHIMA, TALLMAN, and IKUTA, Circuit Judges.

       Petitioner-appellant Emilio J. Blea (“Blea”) appeals the district court’s

denial of his 28 U.S.C. § 2254 habeas petition challenging his conviction for




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aggravated murder, in violation of Or. Rev. Stat. § 163.095, and robbery in the first

degree, in violation of Or. Rev. Stat. § 164.415. Blea claims that the advice

provided by his trial counsel was constitutionally inadequate, thereby rendering his

guilty plea to aggravated murder unknowing and involuntary. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.

      The Oregon state court’s rejection of Blea’s claim was neither contrary to

nor an unreasonable application of clearly established federal law, and was not

based on an unreasonable determination of the facts. See 28 U.S.C. § 2254(d); Hill

v. Lockhart, 474 U.S. 52, 58–59 (1985). According to Blea, his counsel failed to

explain that aggravated murder requires intent to kill the victim and, further, that if

he lacked such intent, he could only be convicted of felony murder (a lesser-

included offense). But Blea’s self-serving statements during post-conviction

proceedings cannot overcome his admissions before the trial court and in his Plea

Petition to the contrary, including that he understood the charges against him and

that he had “personally and intentionally caused the death” of the victim. See

Womack v. Del Papa, 497 F.3d 998, 1004 (9th Cir. 2007) (“Solemn declarations in

open court carry a strong presumption of verity.” (internal quotation marks and

citation omitted)).

      AFFIRMED.


                                           2